COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       James W. Cleveland v. The State of Texas

Appellate case number:     01-18-00668-CR

Trial court case number: 1529355

Trial court:               180th District Court of Harris County

        On March 6, 2018, appellant’s retained counsel filed a motion to withdraw as attorney of
record for appellant in this appeal. Counsel’s motion to withdraw is granted.
        Further, we abate the appeal and remand the cause to the trial court to conduct a hearing at
which a representative of the Harris County District Attorney’s Office shall be present. Appellant
shall also be present for the hearing in person or, if appellant is incarcerated, at the trial court’s
discretion, appellant may participate in the hearing by closed-circuit video teleconferencing.
       We direct the trial court to:
           1) Determine whether appellant still wishes to pursue this appeal;
           2) Determine whether appellant is now indigent, and
                  a. if appellant is indigent, appoint substitute appellate counsel at no cost to
                      appellant;
                  b. if appellant is not indigent, admonish appellant regarding the dangers and
                      disadvantages of self-representation, and determine whether appellant is
                      knowingly and intelligently waiving his right to counsel and (i) if so, obtain
                      a written waiver of the right to counsel, or (ii) if appellant does not wish to
                      proceed pro se, provide a deadline of no more than 30 days from the date
                      of the hearing by which appellant must hire substitute counsel
           3) Enter written findings of fact, conclusions of law, and recommendations as to these
              issues, separate and apart from any docket sheet notations; and
           4) Make any other findings and recommendations the trial court deems appropriate.

See TEX. CRIM. PROC. art. 1.051(a), (c), (d)(1), (f), 26.04.
        The court coordinator of the trial court shall set a hearing date no later than 30 days from
the date of this order and notify the parties and the Clerk of this Court of such date. The trial court
clerk is directed to file, within 30 days of the date of the hearing, a supplemental clerk’s record
containing the trial court’s findings, recommendations, and any order made. See TEX. R. APP. P.
34.5(c). The court reporter is directed to file, within 30 days of the date of the hearing, the
supplemental reporter’s record of the hearing.
       The appeal is abated, treated as a closed case, and removed from this Court’s active docket.
The appeal will be reinstated on this Court’s active docket when the supplemental clerk’s record
and the reporter’s record of the hearing are filed in this Court.


       It is so ORDERED.

Judge’s signature: __/s/ Justice Gordon Goodman___
                                  Acting individually

Date: __March 26, 2019___